AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv.

Juan Carlos Diaz-Navarro

REGISTRATION NO. 91032298

THE DEFENDANT:
XI pleaded guilty to count(s) 1 of Complaint

Page | of 1

JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)

Case Number: 2:19-mj-11170

Jo Anne Tyrell

©

 

Defendant's Attorney

FILO

 

OCT 28 2019

 

OO was found guilty to count(s)

 

Clini
SOUT be

 

after a plea of not guilty.

 

bY

 

Lhe

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

L] The defendant has been found not guilty on count(s)

Count Number(s)

 

CL) Count(s)

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

(1) TIME SERVED

&] Assessment: $10 WAIVED [& Fine: WAIVED

days

 

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
C) Court recommends defendant be deported/removed with relative,

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 28, 2019
Date of Imposition of Sentence

af “>
Received | ae i: cat!

   

 

DUSM HONORABLE RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy

2:19-mj-11170
